DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/08/2021.
Claims 2, 5-7, 9, 12-14, 18 -20 are cancelled.
Claims 1, 8, 15 are amended.
Claims 1, 3, 4, 8, 10, 11, 15, 16, 17, 21, 22, 23, 24, 25, 26, 27, 28, 29 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections - 35 USC § 112
The rejection is therefore withdrawn.

Claim Rejections - 35 USC § 101
 The Applicant argues that independent claims 1, 8, and 15 are directed towards patent eligible subject matter. 

1. The Applicant asserts that while  claims 1, 8, and 15 “could be interpreted as involving or being related to a mathematical concept, any such mathematical concept are not directly recited in the claims and, therefore, the claims are not “directed to” the mathematical concepts.”

In response the argument that a claim is not capable of reciting a mathematical concept unless it explicitly recites a mathematical equation is not persuasive. The claim clearly recites to “calculate” values. 

2. The Applicant asserts that the claims integrate the judicial exception into a practical application because “claim 1 has been amended to specify that test values of a covariance of a normalized set of Lagrange parameters are based on a necessary subset [math symbols] and calculating only non-zero terms of the inverse gain matrix” and that “these limitations provide meaningful limitations on any alleged mathematical concepts abstract idea.”

In response the argument is not persuasive. The elements of the claim cited by the Applicant are not additional elements in the claim that apply, rely on, or use the judicial exception but rather merely further mathematical elements of the claim which further characterize the mathematical concept. 

3. The Applicant asserts that the claim integrate the judicial exception into a practical application because claims 1, 8, and 15 have been amended and modify “the operation of a component of a power system response to determining a gross error in a power system parameter.”

In response the argument is not persuasive. It is noted that while the claim has been amended to recite “... and modifying operation of at least one component of the power system based on determining a gross error in one of the plurality of parameters” this does not require the practical application of the gross error determined in the proceeding claim limitations. A careful reading of the claim shows that the operation of the power system is merely “based on determining a gross error in the plurality of parameters.” Therefore the “modifying” limitation is essentially disconnected from previous determine, calculate, compare limitations. 

Further; a “power system” is any system that transfers/converts energy per unit of time because the definition of power is the rate with respect to time in which work is done (i.e. P = dw/dt). This includes all forms of power including mechanical power (i.e. mechanical power is the product of force on an object and the object’s velocity, or the product of a torque on a shaft and the shaft’s angular velocity). Therefore; this limitation generally likes the claim to the broad field of “power system” which is any and all system which transfer/convert power. Systems that transfer and convert power include mechanical and chemical ones. For example, vehicle systems (e.g., cars, horse & buggy, air planes, space ships), blocks & tackle of all types, projectile shooting systems (e.g., guns & bullets, bows & arrows, sling shots).
Linking an abstract idea to a technological field (i.e., any and all power systems) is not a practical application.



1. A human aiming a gun (i.e., power system that converts the chemical energy in gun powder into projectile forward velocity) involves a human observing the direction of a gun barrel and evaluating if the gun is pointing in the right direction and adjusting the barrel direction if the human mind observes, evaluates or judges that the barrel is pointing in an erroneous direction.

2. A human driving a car and observing, evaluating, or judging that the speed of the car is not the desired speed and then adjusting the speed of the vehicle. 

Therefore the argument that the limitation is a practical application is not persuasive.

4. The Applicant argues that the claim is significantly more than the abstract idea because it recites “specific processes for” determining, calculating and modifying and therefore the claimed invention provide improvements to a technology or technical field and that the examiner should consider if the claim improves the functioning of the computer or any other technology.

The argument that the claimed invention makes an improvement to a technology is not persuasive. Improvements to a technology require (1) a teaching in the specification about how the invention improves the technology and (2) a particular solution to a problem or a particular way to achieve the desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution 

Further; under step 2B the evaluation is with regard to “additional elements that amount to an inventive concept (aka significantly more) than the recited judicial exception. As outlined above (response to arguments 1, 2, 3) the totality of the claim is a recitation of abstract idea. There are no elements beyond the abstract idea which are for example, unconventional. The claim recites “a memory; and logic coupled to the at least one memory” but these are merely generically recited computer elements invoked merely as tools upon which the abstract idea is performed. Such elements are not significantly more. The claim recites “power system” however, this merely links the claim to any and all power systems and generally linking the abstract idea to a field of use is not significantly more. Therefore the claim is not significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
The Applicant argues that the amended claims overcome the prior art.

In response the Examiner finds the argument persuasive. The prior art does not teaches, for example, “… determine a necessary subset… of non-zero terms of a covariance matrix of a measurement residual associated with the Lagrange multipliers, determine a necessary subset of an inverse gain matrix… based on the necessary subset… calculate test values of a covariance of a normalized set of the Lagrange multipliers based on the necessary subset… and calculate only non-zero terms of the inverse gain matrix…”. 
Therefore the rejection under 35 USC 103 is withdrawn.

End Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 4, 8, 10, 11, 15, 16, 17, 21, 22, 23, 24, 25, 26, 27, 28, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the term “gross error". This is a term of scale and the claim does not provide any indication of what would constitute a “gross” (i.e., especially, obviously, blatantly, glaringly, flagrantly, entirely, completely) error or merely an error. Therefore the metes and bounds of the claim are not clear to one of ordinary skill in the art.
The dependent claims are rejected due to their dependency from one of claims 1, 8, and 15.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3, 4, 8, 10, 11, 15, 16, 17, 21, 22, 23, 24, 25, 26, 27, 28, 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1 recites “An apparatus, comprising: at least one memory; and logic coupled to the at least one memory, the logic to: determine a state estimation solution for a scan q of a power system,
determine a plurality of LaGrange multipliers for the scan q based on the state etimation, “… determine a necessary subset… of non-zero terms of a covariance matrix of a measurement residual associated with the Lagrange multipliers, determine a necessary subset of an inverse gain matrix… based on the necessary subset… calculate test values of a covariance of a normalized set of the Lagrange multipliers based on the necessary subset… and calculate only non-zero terms of the inverse gain matrix… compare the test values to a threshold to determine gross errors in a plurality of parameters of the power system” which is a mathematical concept. This judicial exception is not integrated into a practical application because while the claim recites “for a scan of a power system”; this merely generally links the use of the mathematical concept to power system and does not apply or use the judicial exception in some meaningful way beyond generally linking its use to a power system.  While the claim also recites “... and modifying operation of at least one component of the power system based on determining a gross error in one of the plurality of parameters” this does not require the practical application of the gross error determined in the proceeding claim limitations. A careful reading of the claim shows that the operation of the power system is merely “based on determining a gross error in the plurality of parameters.” Therefore the “modifying” limitation is essentially disconnected from previous determine, calculate, compare limitations. 


Linking an abstract idea to a technological field (i.e., any and all power systems) is not a practical application.

Indeed, this limitation does not recite a practical application but rather it recites a further abstract idea of a mental process because this limitation merely involves the concept of making an observation, evaluation, judgement, or opinion that a power system variable is erroneous which is something that can easily be performed in the human mind. For example:

1. A human aiming a gun (i.e., power system that converts the chemical energy in gun powder into projectile forward velocity) involves a human observing the direction of a gun barrel and evaluating if the gun is pointing in the right direction and adjusting the barrel direction if the human mind observes, evaluates or judges that the barrel is pointing in an erroneous direction.

2. A human driving a car and observing, evaluating, or judging that the speed of the car is not the desired speed and then adjusting the speed of the vehicle. 




Additionally the recited “scan” is merely a generally recited indication of data which implies a data gathering but the claim does not actually require a pre-solution data gathering activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim culminates in the mathematical construct itself.

Claim 8 recites similar limitations and is rejected due to the same reasons as outlined above for claim 1.  While the claim does recite “A computer-implemented method, comprising, by a processor:” the mere generalized recitation of a computer does not make the claim eligible under 35 USC 101.

Claim 15 recites similar limitations and is rejected due to the same reasons as outlined above for claim 1.  While the claim does recite “A non-transitory computer-readable storage medium that stores computer-executable instructions for execution by processing circuitry of a computing device, the computer-executable instructions, when executed, to cause the computing device to:” the mere generalized recitation of a computer does not make the claim eligible under 35 USC 101.

Claims 3, 10, 16 recite the power system comprising greater than 500 buses but this does not make the claim eligible because it merely characterizes the power system but the abstract idea is still merely generally linked to the abstract idea.

Claims 4, 11, 17 recite the power system comprising greater than 14,000 buses but this does not make the claim eligible because it merely characterizes the power system but the abstract idea is still merely generally linked to the abstract idea.


Allowable Subject Matter
While claims 1, 8, and 15 are found to contain potentially allowable subject matter the claims are not yet in condition for allowance because of the various rejections outlined above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRIAN S COOK/Primary Examiner, Art Unit 2127